DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 – 2 and 12
Cancelled: None  
Added: Claims 13 – 18
Therefore Claims 1 – 18 are now pending.

Response to Arguments
Applicant’s arguments filed 11/30/2021, with respect to Claims 1 – 18 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter in the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent clams as follows: 
“a length of the operating opening portion in a longitudinal direction of the first casing is greater than a length of the side switch knob of the side switch unit of the electronic pen main body unit in the longitudinal direction of the first casing, the side switch knob of the side switch unit of the electronic pen main body unit is slidingly movable in the longitudinal direction of the first casing between a first position and a second position within the operating opening portion, when the side switch knob of the electronic pen main body unit is at the first position in the longitudinal direction of the first casing, a pen tip of the electronic pen main body unit protrudes from a front end of the first casing, when the side switch knob of the electronic pen main body unit is at the second position in the longitudinal direction of the first casing, the pen tip of the electronic pen main body unit does not protrude from the front end of the first casing, and 2Application No. 16/994,132 Reply to Office Action Dated October 5, 2021 the side switch knob of the electronic pen main body unit is exposed through the operating opening portion to the outside of the electronic pen when the side switch knob of the electronic pen main body unit is at both the first position and the second position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625